DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-5 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandt et al (US2019/0393903) in view of Matsuo et al (Transform Invariant Auto-encoder, 2017).

Regarding claims 1, 12 and 17, Mandt teaches a computer-implemented method for disentangling static features and dynamic features of content using an autoencoder (AE), the method comprising:
encoding, by the AE, first content to generate first static features and first dynamic features(,) and second content to generate second static features and second dynamic features; and
(Mandt, Figure 2, memory unit 125 or in particular encoder model 155 and decoder model 165 (Figure 4) may be conceptually considered as an “auto-encoder” which encodes input contents (Figure 3, e.g., input x1 => “first content” , input x2 => “second content”) and produces output contents (Figure 4, e.g., output x1, output x2); Figure 3, input frame x1 generates static features f and dynamic features z1; input frame x2 generates static features f and dynamic features z2, [0058, 0059]; here both input x1 and input x2 produce the same static features f; however, input x1 and input x2 may different static features as taught by Matsuo (Fig. 1(a), Fig. 1 (b), E(I), E(I^), p1-c2, p2-c1)
	Mandt does not expressly disclose but Matsuo teaches:
\\constructing, by the AE, third content based on a combination of third static features and the first dynamic features(,) and fourth content based on a combination of fourth static features and the second dynamic features,\\
the third and fourth static features being determined based on the first static features and the second static features.
(Matsuo, the shift-invariant auto-encoder of Fig. 1(b) may be re-arranged to a form similar to the ordinary auto-encoder of Fig. 1(a) by merging the E(I) dot with the E(I^) dot in Fig. 1(a) and making D(E(I)) =D(E(I^)), as shown in the figure below:

    PNG
    media_image1.png
    407
    719
    media_image1.png
    Greyscale


functionally identical to Fig. 1(b) of Matsuo with separate presentations for D(E(I)) and D(E(I^)), where D(E(I)) =D(E(I^)); the static input to decoder “D” is a function of E(I) (=> “first static features”) and E(I^) (=> “second static features”), denoted as combined static features F(E(I), E(I^)); the combined static features F(E(I), E(I^)) teaches “third static features “ and “fourth static features” in a scenario where “third static features “ equals to “fourth static features”; Fig. 1(a) and Fig. 1(b), p2-c2, sec. IIIA, eq. (2))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Matsuo into the system or method of Mandt in order to enable a spatial invariant auto-encoder for static features of a content. The combination of Mandt and Matsuo also teaches other enhanced capabilities.
	The combination of Mandt and Matsuo further teaches:
	constructing, by the AE, third content based on a combination of third static features and the first dynamic features(,) and fourth content based on a combination of fourth static features and the second dynamic features,
(Mandt, Figure 4; output x1 (=> “third content”) is constructed by static features f and dynamic features z1; output x2 (=> “fourth content”) is constructed by static features f and dynamic features z2; static features f may be the combined static features F(E(I), E(I^)) of Matsuo (explained above, the combined static features F(E(I), E(I^)) = “third static features “ = “fourth static features” as a particular scenario))
(In summary, claims 1, 12 and 17 are directed to an auto-encoder which takes two input contents each producing a pair of static features and dynamic features. The two static Mandt teaches an auto-encoder which does similar functions except that both input contents produce the same static features and that the output contents are constructed using this same static features without manipulations and the respective dynamic features. On the other hand. Matsuo teaches an auto-encoder which focuses on static features only. This auto-encoder takes two input contents and produces two different static features which are further manipulated to produce a same combined static features for constructing two identical output contents. This static encoder approach may be incorporated into the static/dynamic auto-encoder of Mandt to teach the claimed limitations for a particular scenario where the two manipulated static features are identical, i.e., “third static features” = “fourth static features”)

Regarding claims 2 and 13, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination further teaches the method of claim 1, further comprising swapping or mixing, by the AE, one or more static features of the second static features with one or more static features of the first static features to generate the third static features and the fourth static features.
(Matsuo, Fig. 1(b), mixing E(I) and E(I^), see comments on claim 1 for more details)

Regarding claims 3 and 14, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination further teaches the method of claim 1, further comprising training the AE using two or more images of an object, one of the two or more images including a transformed version of the object relative to at least one other image of the other two or more images.
(Matsuo, Fig. 1(b), input content I^ is the shifted version of input content I)

Regarding claims 4 and 15, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination further teaches the method of claim 3, wherein training the AE includes reducing a loss function that accounts for
generation loss between the first content and the third content, (and)
generation loss between the second content and the fourth content.
(Matsuo, p2-c2, eq. (2))

Regarding claims 5 and 16, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination further teaches the method of claim 4, wherein the loss function further includes a difference between the first static features and the second static features.
(Mandt, Figure 3, inputs x1 and x2 generate the same static features: difference = 0)

Claim(s) 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandt et al (US2019/0393903) in view of Matsuo et al (Transform Invariant Auto-encoder, 2017) and further in view of Kokura (US2020/0258196).

Regarding claims 6 and 18, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination does not expressly disclose but Kokura teaches the method of claim 1, further comprising
generating, using a generative adversarial network (GAN), fifth content based on a combination of the first and second static features and the first and second dynamic features, and
classifying, by the GAN, whether the third, fourth, and fifth content are real or fake.
(Kokura, Fig. 5; resolution enhancement unit 506 takes inputs of foreground (dynamic) and background (static) features from foreground background separating unit 503 to generate integrated foreground/background image in 507; resolution enhancement unit 506 may be a GAN, “As the resolution enhancing network, a generative adversarial network (GAN) may also be used”, [0045]; a GAN inherently includes a discriminator neural network which calculates a loss function to detect if the input images are real or fake, “As the resolution enhancing network, a generative adversarial network (GAN) may also be used. In the generative adversarial network, processing is typically performed by using two networks: Generator and Discriminator. The Generator learns to generate a "fake" which strongly resembles an original so as not to be detected by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kokura into the modified system or method of Mandt and Matsuo in order to produce high quality integrated image based on the input static and dynamic features using a GAN. The combination of Mandt, Matsuo and Kokura also teaches other enhanced capabilities.

Regarding claims 7 and 19, the combination of Mandt, Matsuo and Kokura teaches its/their base claim(s).
The combination further teaches the method of claim 6, wherein generating the fifth content includes shuffling individual static features of the first and second static features.
(Kokura, Figs. 3 and 5; “shuffling” may be broadly interpreted; background image (static) may be divided into different parts; when use a neural network (NN) to process background image resolution enhancement, the convolution layers of the NN convolute different parts of the background image pixels (different static features) using a convolution kernel; this process may be considered as background feature shuffling)

Regarding claim 8, the combination of Mandt, Matsuo and Kokura teaches its/their base claim(s).

(Matsuo, “A combination of a convolutional neural network (CNN)[4] and spatial pooling ignores shifts of local small shifts, but it ignores only small shifts. M. Jaderberg et al. proposed “Spatial Transformer Networks” [5], which include a module to learn a spatial transform that is effective in classification”, p1-c2)

Regarding claim 20, the combination of Mandt, Matsuo and Kokura teaches its/their base claim(s).
The combination further teaches the system of claim 18, wherein the instructions include further instructions that cause the processing circuitry train the AE and GAN based on the classification.
(Kokura, see comments on claim 6; Matsuo, “A combination of a convolutional neural network (CNN)[4] and spatial pooling ignores shifts of local small shifts, but it ignores only small shifts. M. Jaderberg et al. proposed “Spatial Transformer Networks” [5], which include a module to learn a spatial transform that is effective in classification”, p1-c2; training a neural network for classification may be applied to a GAN which may be formed by neural networks)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandt et al (US2019/0393903) in view of Matsuo et al (Transform Invariant Auto-encoder, 2017) and further in view of Xie et al (US2021/0177373).

Regarding claim 9, the combination of Mandt and Matsuo teaches its/their base claim(s).
The combination does not expressly disclose but Xie teaches the method of claim 1, wherein the AE is fully convolutional.
(Xie, Fig. 9; “FIG. 9 shows an example of a fully-convolutional neural network 900… The network 900 may be implemented as a convolutional auto-encoder with skip connections from encoder layers to decoder layers that are on the same "level"”, [0060]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Xie into the modified system or method of Mandt and Matsuo in order to process high resolution image predictions using a fully convolutional neural network. The combination of Mandt, Matsuo and Xie also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 10-11 recite(s) limitation(s) related to determining hash values from static features. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/